Estela R. Garcia, Individually,
                                                                  on behalf of all Wrongful
                                                                 Death Beneficiaries, and on
                                                                 behalf of The Estate of Juan
                                                                            Garcia,

                          Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 28, 2014

                                    No. 04-13-00893-CV

                     UVALDE COUNTY HOSPITAL AUTHORITY,
                                  Appellant

                                              v.

 Estela R. GARCIA, Individually, on behalf of all Wrongful Death Beneficiaries, and on behalf
                         of The Estate of Juan Garcia, Deceased,
                                         Appellee

                 From the 38th Judicial District Court, Uvalde County, Texas
                            Trial Court No. 2013-09-29540-CV
                       Honorable Camile G. Dubose, Judge Presiding


                                       ORDER
      Appellee’s motion for extension of time to file a brief in this accelerated appeal is
granted in part. We order the brief due March 24, 2014.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court